Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147611                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  FARM BUREAU MUTUAL INSURANCE                                                                            David F. Viviano,
  COMPANY OF MICHIGAN,                                                                                                Justices
           Plaintiff-Appellant,
  v                                                                 SC: 147611
                                                                    COA: 311811
                                                                    Gratiot CC: 11-011662-CK
  LAURIE BOWERS, CARL BOWERS,
  JULIE BOWERS and NICHOLAS BOWERS,
           Defendants-Appellees.

  ______________________________________/

          On order of the Court, the application for leave to appeal the July 9, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REMAND this case to the Gratiot Circuit Court for further proceedings. A bailment
  existed as a matter of law between the boat’s owners and the defendant Nicholas Bowers.
  See, Godfrey v City of Flint, 284 Mich 291 (1938). He also had, as a matter of law,
  custody or use of the watercraft at the time of the incident. Therefore, he was an insured
  under the terms of the insurance policy because he was “legally responsible” for and had
  “custody or use” of the watercraft at the time of the incident.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 27, 2013
           h1120
                                                                               Clerk